     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                     3:09-cr-00243-BR

          Plaintiff,                          OPINION AND ORDER


v.

JOSE JAVIER GOMEZ,

          Defendant.


SCOTT ASPHAUG
Acting United States Attorney
AMY E. POTTER
Assistant United States Attorney
405 E. Eighth Avenue
Suite 2400
Eugene, OR 97401
(541) 465-6771

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
BRYAN FRANCESCONI
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204
(503) 326-2123


1 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 2 of 16



          Attorneys for Defendant

BROWN, Senior Judge.

     This matter comes before the Court on Defendant Jose Javier

Gomez’s Motion (#76) For Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A) & First Step Act (Section 404).              The Court

concludes the record is sufficiently developed, and, therefore,

oral argument would not be helpful to resolve this Motion.

     For the reasons that follow, the Court DENIES Defendant's

Motion.



                               BACKGROUND

     On June 24, 2009, Defendant was charged in an Indictment

with one count of Possession with Intent to Distribute Cocaine in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B); one count of

Possession of a Firearm in Furtherance of a Drug Trafficking

Crime in violation of 21 U.S.C. § 841(a)(1); and one count of

Felon in Possession of a Firearm in violation of 18 U.S.C.

§ 922(g)(1).

     The government describes the criminal conduct underlying the

Indictment as follows:

          In February 2009, the Portland Police received
          information that defendant was dealing cocaine.
          The police executed a state search warrant on the
          defendant’s residence and found approximately 733
          grams of cocaine, a loaded Ruger .40 caliber
          handgun, a scale, packaging material, acetone, and
          over $7,000 in cash. Defendant was a felon and


2 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 3 of 16



             had previous convictions for attempted murder and
             delivery of methamphetamine.

Gov’t Resp. to Def.’s Mot. for Compassionate Release at 1.

     On January 20, 2011, Defendant pled guilty pursuant to a

Plea Agreement to the one count of Possession with Intent to

Distribute Cocaine.

     On May 2, 2011, District Judge Ancer L. Haggerty sentenced

Defendant to 188 months imprisonment and five years of supervised

release.

     On January 29, 2021, Defendant filed his Pro Se Motion (#76)

For Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) &

First Step Act (Section 404).

     On March 12, 2021, the Court appointed counsel for

Defendant.

     On May 10, 2021, Defendant filed a Memorandum (#84) in

Support of Defendant’s Pro Se Motion For Compassionate Release.

     On May 27, 2021, the government filed its Response (#88) to

Defendant’s Motion for Compassionate Release.

     In June 2021 Defendant advised the Court by email that he

did not intend to file a Reply in support of his Motion.



                               DISCUSSION

     Defendant is currently housed at FDC SeaTac and has a




3 - OPINION AND ORDER
         Case 3:09-cr-00243-BR   Document 89    Filed 07/26/21   Page 4 of 16



projected release date of June 30, 2023.1              Defendant moves for an

order reducing his sentence to time served on the ground that he

has medical conditions that make him vulnerable to serious

illness from COVID-19.

I.   Compassionate-Release Standards under the First Step Act
     (FSA)

     “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting

18 U.S.C. § 3582(b)).        Compassionate release is an exception in

extraordinary cases.

     “For over thirty years, under the original statute, only the

BOP Director could file a § 3582(c)(1)(A) motion for a sentence

reduction on a defendant's behalf.             However, as part of the First

Step Act of 2018, [FSA] Congress amended § 3582(c)(1)(A) to allow

a defendant to seek a reduction directly from the court.”                   United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).

Specifically, the FSA amended 18 U.S.C. § 3582(c)(1)(A) to

provide:

             [T]he court . . . upon motion of the defendant
             after the defendant has fully exhausted all
             administrative [remedies] or the lapse of 30 days
             from the receipt of such a request by the warden
             of the defendant's facility, whichever is earlier

     1
       Defendant notes as of May 10, 2021, he had served
approximately 87 percent of his sentence.

4 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 5 of 16



          may reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that–

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                    * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

FSA, 132 Stat. 5194, Pub. L. No. 115-391 (2018)(emphasis added).

     Congress, however, did not provide any “statutory definition

of ‘extraordinary and compelling reasons.’          Instead, Congress

stated . . . the Sentencing Commission, ‘in promulgating general

policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons

for sentence reduction.’”     Aruda, 993 F.3d at 800.

     Application Note 1 to United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13 sets out the Sentencing Commission’s policy

statement regarding “[r]eduction[s] in [t]erm[s] of

[i]mprisonment Under 18 U.S.C. § 3582(c)(1)(A)” as follows:

           1.   Extraordinary and Compelling Reasons.-
                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                (A) Medical Condition of the Defendant.--

                                       * * *



5 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 6 of 16



                      (ii) The defendant is--

                             (I) suffering from a serious
                             physical or medical condition,

                                       * * *

                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he . . . is not expected to
                 recover.

That policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).             U.S.S.G.

§ 1B1.13(2).   The Sentencing Commission, however, “has not

updated § 1B1.13 since the [FSA] amended § 3582(c)(1)(A).              The

current version of § 1B1.13 refers only to motions filed by the

BOP Director, and does not reference motions filed by a defendant

as now allowed under § 3582(c)(1)(A).”         Aruda, 993 F.3d at 800.

     After the FSA amended § 3582(c)(1)(A) district courts across

the country were split on whether § 1B1.13(1) was an “applicable

policy statement[] issued by the Sentencing Commission” as to

motions for compassionate release filed by defendants rather than

by the BOP.    The Ninth Circuit addressed this split in Aruda

noting:

          (1) the text of § 3582(c)(1)(A) . . . only
          requires courts to consider “applicable” policy
          statements by the Sentencing Commission; (2) the
          text of U.S.S.G. § 1B1.13, . . . begins “[u]pon
          motion of the Director of the Bureau of Prisons”;

6 - OPINION AND ORDER
      Case 3:09-cr-00243-BR    Document 89    Filed 07/26/21    Page 7 of 16



          (3) the text of Application Note 4 to § 1B1.13,
          . . . states . . . “[a] reduction under this
          policy statement may be granted only upon motion
          by the Director of the Bureau of Prisons pursuant
          to 18 U.S.C. § 3582(c)(1)(A)”; (4) the text of
          Application Note 1(D) to § 1B1.13 . . . is a
          catch-all provision allowing only the “Director of
          the Bureau of Prisons” to determine “other”
          extraordinary and compelling reasons; and (5) the
          legislative history of the First Step Act's
          compassionate-release amendment . . . sought to
          expand and expedite compassionate-release motions
          because they had seldom been brought by the BOP.

Aruda, 993 F.3d at 801 (citations omitted).             Ultimately the Ninth

Circuit concluded “the Sentencing Commission has not yet issued a

policy statement applicable to § 3582(c)(1)(A) motions filed by a

defendant,” and, therefore, “the current version of U.S.S.G.

§ 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.”                 Id.   The Ninth

Circuit, however, also concluded the “Sentencing Commission's

statements in U.S.S.G. § 1B1.13 may inform a district court's

discretion for § 3582(c)(1)(A) motions filed by a defendant, but

they are not binding.”        Id. (citing United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020)).       Pursuant to Aruda this Court

concludes the policy statement in U.S.S.G. § 1B1.13 is merely

advisory rather than mandatory in the context of motions for

compassionate release brought pursuant to § 3582(c)(1)(A) by

defendants rather than by the BOP.           This Court, therefore, will

only consider the criteria set out in § 1B1.13 as advisory when

evaluating Defendant’s Motion for Compassionate Release.


7 - OPINION AND ORDER
       Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 8 of 16



II. The Court’s Authority to Modify Defendant’s Sentence

       As noted, “‘[a] judgment of conviction that includes [a

sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”     Dillon, 560 U.S. at 824–25 (quoting 18 U.S.C.

§ 3582(b)).    See also United States v. Penna, 319 F.3d 509, 511

(9th Cir. 2003)(courts generally may not correct or modify a

prison sentence after it has been imposed unless expressly

permitted by statute or by Federal Rule of Criminal Procedure

35).   As also noted, the FSA provides a limited exception for

courts to modify a final judgment of conviction “upon motion of

. . . the defendant after the defendant has fully exhausted all

administrative [remedies].”       18 U.S.C. § 3582(c)(1)(A).

       The parties agree Defendant exhausted his administrative

remedies because he submitted a request for compassionate release

to the warden of FDC SeaTac in late January 2021 and the warden

has not responded.

       The Court also concludes on this record that it has the

authority to decide Defendant’s Motion pursuant to the FSA.

III. Defendant’s Medical Condition

       Defendant asserts he has serious medical conditions within

the meaning of U.S.S.G. § 1B1.13(1)(A).

       As noted, an extraordinary or compelling reason for

compassionate release exists when a defendant is “suffering from


8 - OPINION AND ORDER
      Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 9 of 16



a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”         Application Note to

U.S.S.G. § 1B1.13(1)(A).

      Defendant notes there have been confirmed cases of COVID-19

at FDC SeaTac.   Defendant asserts he falls into the category of

inmates who are at a heightened risk of serious illness from

COVID-19 because he has a body mass index (BMI) of 27.6, which

does not qualify him as obese but does qualify him as overweight.

In addition, according to Defendant, he “likely requires dual

knee surgeries in the near future.”         Def.’s Mot. to Reduce

Sentence at 4.

      The government does not dispute there have been confirmed

cases of COVID-19 at FDC SeaTac or that Defendant is overweight.

The government, however, notes Defendant has had and recovered

from COVID-19 and also has been fully vaccinated against COVID-

19.   Specifically, Defendant tested positive for COVID-19 on

April 23, 2020, and recovered in early May 2020.             In addition,

Plaintiff received his first shot of the Moderna COVID-19 vaccine

on February 10, 2021, and his second shot on March 10, 2021.

Finally, the government notes there is not any indication in the

medical record that Plaintiff needs knee surgery.             The

government, therefore, asserts Defendant’s health conditions do


9 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 10 of 16



not satisfy the extraordinary and compelling standard for

compassionate release.

     In United States v. Gipson, 829 F. App’x 780, 781 (9th Cir.

2020), the Ninth Circuit concluded the district court did not err

when it denied the defendant’s motion for compassionate release

even though the defendant had preexisting conditions because the

defendant had contracted and recovered from COVID-19.              This Court

has also denied a defendant’s motion for compassionate release

when the defendant had preexisting conditions but had contracted

and recovered from COVID-19.      See United States v. Williams,

No. 3:09-cv-00243-BR Opin. and Order (#41) at 13.             In addition,

other district courts in the Ninth Circuit have found uncertainty

surrounding the danger of reinfection “cuts against compassionate

release” in part because it is the defendant's burden to

establish that extraordinary and compelling reasons exist to

justify compassionate release.      See, e.g., United States v.

Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash.

June 29, 2020); United States v. Ieremia, No. 16-CR-00744-DKW-1,

2021 WL 67313, at *3-*4 (D. Haw. Jan. 7, 2021)(“[The defendant]

has already contracted and recovered from COVID-19.             While the

Court recognizes that some reinfections are expected, the CDC

states reinfections remain rare.       In short, the Court agrees with

the Government:   While no one is claiming that it is impossible

to contract COVID-19 a second time — there are a few known


10 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 11 of 16



examples around the globe — the evidence currently available

indicates that it is at least unlikely.         A rare chance of

contracting a virus once recovered from . . . does not meet the

bar for an extraordinary and compelling reason warranting

release.”)(quotations omitted)); United States v. Rios-Ayon,

No. 1:16-CR-00096-NONE, 2020 WL 7646408, at *6 (E.D. Cal.

Dec. 23, 2020)(“More fundamentally, aside from citing the risk of

reinfection from COVID-19 (which is speculative), nothing in the

record before this court supports a contention that defendant is

actually hindered in providing ‘self-care’ at FCI Victorville.”).

     The Court notes the CDC has found “[c]ases of reinfection

with COVID-19 have been reported, but remain rare.”             Https://

www.cdc.gov/coronavirus/019-cov/your-health/reinfection.html.

The Court, therefore, concludes a “rare chance of contracting a

virus once recovered from . . . does not meet the bar for an

extraordinary and compelling reason warranting release.”

Ieremia, 2021 WL 67313, at *3-*4.

     In addition, although the Ninth Circuit has not addressed

whether an individual who has health conditions like those

suffered by Defendant and who is fully vaccinated against COVID-

19 can satisfy the extraordinary and compelling standard, this

Court has previously concluded such an inmate cannot satisfy that

standard.   See United States v. Wills, No. 3:15-CR-00465-BR, 2021

WL 2179256, at *4 (D. Or. May 27, 2021)(“[T]he Court concludes


11 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 12 of 16



Defendant has not satisfied the extraordinary and compelling

standard because he is fully vaccinated against COVID-19.”).

Other district courts in the Ninth Circuit and other judges in

this District have also concluded inmates who have been fully

vaccinated and who suffer from conditions similar to those of

Defendant have not satisfied the extraordinary and compelling

standard.   See, e.g., United States v. Prince, No. 3:18-CR-

00616-MO-1, 2021 WL 2903222, at *1 (D. Or. July 8, 2021)(denying

the defendant’s motion for compassionate release on the ground

that although the defendant suffers from serious medical

conditions, he is fully vaccinated against COVID-19); United

States v. Cardoza, No. 3:17-CR-00438-JO, 2021 WL 932017, at *1

(D. Or. Mar. 11, 2021)(concluding the defendant, who was obese

and suffered from asthma, “has not proven ‘extraordinary and

compelling reasons’ justifying his release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)” based on his “vaccination and the low rate of

infection at FCI Terminal Island”); United States v. Pena,

No. CR1900296001PHXDJH, 2021 WL 1688240, at *1 (D. Ariz. Apr. 28,

2021)(“[T]he Government notes [Defendant] received both doses of

the COVID-19 vaccine.    The Government contends this is an

additional basis to deny her current Motion [for Compassionate

Release].   The Court agrees.”); United States v. Sakuma, No. CR

12-00055 JMS, 2021 WL 1536571, at *3 (D. Haw. Apr. 19, 2021)

(“[T]aking into account Defendant's age [58], risk factors


12 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 13 of 16



[diabetes, high blood pressure, and high cholesterol], and that

he has been vaccinated, the court concludes that [Defendant] has

failed to demonstrate that extraordinary and compelling reasons

warrant compassionate release.”); United States v. Martinez,

No. 19-CR-5218-MMA, 2021 WL 927360, at *3 (S.D. Cal. Mar. 10,

2021)(Even though the defendant suffered from obesity and high

blood pressure, the court denied the defendant’s motion for

compassionate release because the defendant had been fully

vaccinated against COVID-19.); United States v. Grummer,

No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16,

2021)(“Although Defendant suffers from several chronic medical

conditions, his vaccination significantly mitigates the risk that

he will contract COVID-19.”); United States v. Ballenger,

No. CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29,

2021)(denying the defendant’s motion for compassionate release

because “[a]lthough it is currently unknown how long immunity

produced by vaccination lasts, based on evidence from clinic

trials, the Pfizer-BioNTECH vaccine [that defendant] received was

95% effective at preventing COVID-19 illness.           The defendant has

the burden to establish his entitlement to compassionate release.

He has not met that burden.”).

     District courts in other circuits have also concluded

inmates who are fully vaccinated against COVID do not satisfy the

extraordinary or compelling standard even though they have


13 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 14 of 16



medical conditions similar to Defendant.          See, e.g., United

States v. Stiver, No. CR 17-64, 2021 WL 1110593, at *1 (W.D. Pa.

Mar. 23, 2021)(“Given Defendant's vaccination, the Court does not

find ‘extraordinary or compelling reasons’ for release.”); United

States v. Williams, No. 5:01-CR-00012-KDB, 2021 WL 966028, at *3

(W.D.N.C. Mar. 15, 2021)(“Being vaccinated against COVID-19

seriously undermines Defendant's assertion that ‘extraordinary

and compelling reasons’ warrant his release from prison.”);

United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at

*2 (M.D. Pa. Mar. 11, 2021)(“[T]he Court concludes that Singh's

recent vaccination mitigates his risk from COVID-19 to such an

extent that COVID-19, in combination with Singh's underlying

conditions, no longer presents an extraordinary and compelling

reason to grant compassionate release.”); United States v.

Poupart, No. 3:11CR116 (JBA), 2021 WL 917067, at *1 (D. Conn.

Mar. 10, 2021)(“Mr. Poupart's argument that his significant

medical needs warrant his release lacks persuasive force since

the vaccine has empowered Mr. Poupart to reduce these risks.”);

United States v. Johnson, No. 3:02-CR-00068-TBR, 2021 WL 863754,

at *2 (W.D. Ky. Mar. 8, 2021)(“Johnson's vaccination minimizes

any increased risk he faced due to his medical conditions.”);

United States v. Ulmer, No. CR 18-00579-3, 2021 WL 844579, at *2

(E.D. Pa. Mar. 5, 2021)(“Considering Ulmer's minor health

concerns, recent recovery from COVID-19 and vaccination, he does


14 - OPINION AND ORDER
        Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 15 of 16



not come close to establishing extraordinary and compelling

reasons for his release.”); United States v. McQuarrie, No. 16-

20499-1, 2021 WL 843177, at *5 (E.D. Mich. Mar. 5, 2021)

(“[A]bsent some authority to the contrary, this Court will not

deem an underlying susceptibility to COVID-19 ‘extraordinary and

compelling’ where the movant is vaccinated against the disease

and is not housed in a facility with a substantial outbreak.”).

        The Court finds these cases to be persuasive and adopts

their reasoning.      Accordingly, on this record the Court concludes

Defendant has not satisfied the extraordinary and compelling

standard because he is fully vaccinated against COVID-19, which

“minimizes any increased risk he face[s] due to his medical

conditions.”

        In summary, the Court concludes Defendant has not

established an extraordinary or compelling reason for

compassionate release exists in this case.             Accordingly, the

Court DENIES Defendant’s Motion For Compassionate Release

Pursuant to 18 U.S.C. 3582(c)(1)(A) & First Step Act (Section

404).    Because the Court has concluded Defendant has not

established he suffers from a sufficiently serious medical

condition, the Court does not address whether Defendant would be

a danger to the community if he was released.




15 - OPINION AND ORDER
     Case 3:09-cr-00243-BR   Document 89   Filed 07/26/21   Page 16 of 16



                               CONCLUSION

     For these reasons, the Court DENIES Defendant’s

Motion (#76) For Compassionate Release Pursuant to 18 U.S.C.

3582(c)(1)(A) & First Step Act (Section 404).

     IT IS SO ORDERED.

     DATED this 26th day of July, 2021.




                                  /s/ Anna J. Brown


                             ANNA J. BROWN
                             United States Senior District Judge




16 - OPINION AND ORDER
